COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


LAWRENCE ALPHONSO PENN, JR.
                                             MEMORANDUM OPINION*
v.   Record No. 1262-00-3                         PER CURIAM
                                               OCTOBER 3, 2000
J & J SOUTHEAST AND
 GEORGIA PACIFIC CORPORATION


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Robert A. Williams; Williams, Luck &
             Williams, on brief), for appellant.

             (Robert M. Himmel; Patsy L. Mundy; Sands,
             Anderson, Marks & Miller, on brief), for
             appellees.


     Lawrence Alphonso Penn, Jr. (claimant) contends that the

Workers' Compensation Commission erred in finding that his

application alleging a change in condition was barred by the

applicable statute of limitations contained in Code § 65.2-708.

Claimant asserts that (1) the action of the commission in

printing and distributing the pamphlet, "A Guide to Workers'

Compensation for Employees" was tantamount to equitable

estoppel; and (2) the commission erred in not applying the

principle of imposition.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
merit.   Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.

     The undisputed facts proved that on September 16, 1993,

claimant sustained an injury by accident to his lower back.

Employer accepted the claim as compensable and the parties

submitted memoranda of agreement, for which the commission

entered various awards for periods of temporary total and

partial disability.    Claimant was last paid compensation

pursuant to an award on September 18, 1994.

     On June 5, 1995, claimant filed a Claim for Benefits

seeking payment of lifetime medical benefits and "payment of

wages during related reoccurrence."     By letter dated June 7,

1995, an Assistant Claims Examiner rejected the claim and

informed claimant that he had already been awarded lifetime

medical benefits and that the commission could not consider a

claim for anticipatory wage loss which may or may not occur in

the future.    The Assistant Claims Examiner also advised claimant

as follows:

            You have two years from the date you were
            last paid compensation pursuant to an award
            of the Commission to make a claim for
            additional benefits. According to the
            Commission's file, you were last paid
            through September 18, 1994. Therefore, you
            have until September 18, 1996 to make claim
            for additional lost time.

     No communication between claimant and the commission

occurred between June 1995 and June 1999.    On June 28, 1999,


                                - 2 -
claimant filed another Claim for Benefits asserting a change in

condition and seeking temporary total disability benefits for

the period from June 27, 1997 through July 7, 1997.

        Claimant testified that after he returned to work in 1994,

he continued to have problems with his back and missed

intermittent days from work due to those problems.    However, he

did not file a change-in-condition application before June 28,

1999 because of his interpretation of the following portion of

the Workers' Compensation Guide sent to him by the commission

shortly after his September 1993 accident:

             If after returning to work, you are again
             disabled, you must file a claim within two
             years of the date for which you were last
             paid compensation under an award. (This is
             called a "change in condition.") Payment
             only goes back 90 days from the date of
             filing with the Commission.

        Claimant, who has attended several years of college,

testified that he interpreted the term "disabled" to mean unable

to work for "[a] long term period," rather than on intermittent

days.    He believed that his occasional absences from work did

not constitute changes in condition, and, therefore, he did not

file a claim within two years of the last day for which he was

paid compensation.    He admitted that he did not confirm his

interpretation of the pamphlet by either contacting the

commission or consulting with an attorney.

        The deputy commissioner denied the claim for failure to

file it within two years from the date that compensation was

                                 - 3 -
last paid as required by Code § 65.2-708.   On review before the

full commission, claimant argued for reversal of the deputy

commissioner's decision on the ground that his June 28, 1999

claim alleging a change in condition should be allowed on the

ground that the workers' compensation pamphlet contained

misleading information upon which he relied, causing him not to

file a timely claim.   Claimant also argued that Code § 65.2-708

created some type of fiduciary or special relationship between

the commission and claimant because it allowed the commission to

file a change-in-condition application on its own motion to

protect claimant's rights where he had sustained a change in

condition.   The full commission rejected these arguments and

affirmed the deputy commissioner's decision.

     On appeal to this Court, claimant argues that the printing

and distributing of the pamphlet by the commission was

tantamount to "equitable estoppel" and that the commission

should have applied the doctrine of "imposition" to save his

untimely claim.   Claimant did not raise either of these

arguments before the deputy commissioner or in his written

statement filed on review before the full commission.    Any

theory of recovery or argument not raised before the commission

will not be considered by this Court for the first time on

appeal.   See Rule 5A:18; see also Kendrick v. Nationwide Homes,

Inc., 4 Va. App. 189, 192, 355 S.E.2d 347, 349 (1987).

Accordingly, we will not consider these arguments for the first

                               - 4 -
time on appeal.   Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 5 -